DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2020 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 8-9, 16, 21, and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

The term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e. there is no standard to ascertain when a concentration falls in or out of the range which the applicant considers to be “about”.  The applicant is advised to cancel the terms “about” from each of the claims or provide a measured value for permissible limits of variation to obviate the rejections.
	The term “about” in claim 24 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e. there is no standard to ascertain when a thickness falls in or out of the range which the applicant considers to be “about”.  The applicant is advised to cancel the terms “about” from each of the claims or provide a measured value for permissible limits of variation to obviate the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 14-15, 18-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al (US 2007/0135916 A1).

	Regarding claim 1, Maxwell discloses an implantable prosthesis (Figure 1) comprising: 
a silicone shell (paragraph 0022, lines 7-10) having an apex, a base, a radius located between said apex and said base (Figure 3-5, paragraph 0022, lines 1-7), 
and a dome extending between said apex and said radius (Figures 3-5, paragraph 0022, lines 1-7, circular, oval, or anatomically shaped breast implants have a dome extending between said apex and said radius); 
said silicone shell having an outer surface and an inner surface that surrounds an interior volume of said silicone shell (paragraph 0024); 
a gel material disposed within said interior volume of said silicone shell (paragraph 0024); 
and a gelling enhancer layer comprising a gelling enhancer (paragraph 0021, “manipulation of the chemical formulation of the gel may result in greater mechanical properties”, this region where manipulation of the gel has been performed would be considered the gelling enhancer), 
said gelling enhancer layer covering at least a portion of the inner surface of said silicone shell (Figure 1, paragraph 0024),
wherein said gel material that is located within a zone that is in the vicinity of said gelling enhancer layer has a higher level of cohesiveness than said gel material that is located outside said zone (Figure 1, paragraphs 0014 and 0024).  
	The embodiment of Figure 1 does not specifically disclose silicone gel, however, Maxwell teaches silicone gel disposed within the interior volume of a silicone shell (paragraph 0005).
	It would have been obvious to a person having ordinary skill it the art before the effective filing date to modify the embodiment of Figure 1 by providing silicone gel as taught by Maxwell because 
	Regarding claim 2, as set forth supra, Maxwell discloses wherein said gelling enhancer is a catalyst, a crosslinker, or a mixture thereof (paragraph 0021, lines 5-11).  
	Regarding claim 10, as set forth supra, Maxwell discloses wherein after curing said silicone gel material, said silicone gel material that is located within said zone is more rigid than said silicone gel material that is located outside said zone (paragraph 0021, lines 5-11, “stiffer gel results”, the limitation “curing” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113.).  
	Regarding claim 14, as set forth supra, Maxwell discloses wherein said silicone gel that is located within said zone having the higher level of cohesiveness is aligned with the apex of said silicone shell (Figure 1, paragraph 0025, the higher level of cohesiveness for the embodiment of Figure 1 is located at the perimeter of the implant, therefore it would be aligned with the apex of said silicone shell).  
	Regarding claim 15, as set forth supra, Maxwell discloses  wherein said silicone gel that is within said zone having the higher level of cohesiveness is aligned with an anterior wall of said silicone shell that includes at least a portion of the apex and the dome of said silicone shell (Figure 1, paragraph 0025, the higher level of cohesiveness for the embodiment of Figure 1 is located at the perimeter of the implant, therefore it would be aligned with the anterior wall of silicone shell which includes at least a portion of the apex and the dome of said silicone shell).  .
Figure 1, paragraph 0025, the gel enhancing layer for the embodiment of Figure 1 is located at the perimeter of the implant, therefore it is in proximity to an anterior wall of said silicone shell).    
	Regarding claim 19, as set forth supra, Maxwell discloses wherein said gel enhancing layer is in proximity to the apex of said silicone shell (Figure 1, paragraph 0025, the gel enhancing layer for the embodiment of Figure 1 is located at the perimeter of the implant, therefore it is in proximity to the apex of said silicone shell).    
	Regarding claim 20, as set forth supra, Maxwell discloses wherein said gel enhancing layer is in proximity to the dome of said silicone shell (Figure 1, paragraph 0025, the gel enhancing layer for the embodiment of Figure 1 is located at the perimeter of the implant, therefore it is in proximity to the dome of said silicone shell).    
	Regarding claim 22, Maxwell discloses an implantable prosthesis (Figure 1) comprising: 
a silicone shell (paragraph 0022, lines 7-10) having an anterior wall and a posterior wall that surround an interior volume of said silicone shell (Figure 3-5, paragraph 0022, lines 1-7); 
a silicone gel material disposed within said interior volume of said silicone shell (paragraph 0024); 
and a gelling enhancer layer comprising a gelling enhancer (paragraph 0021, “manipulation of the chemical formulation of the gel may result in greater mechanical properties”, this region where manipulation of the gel has been performed would be considered the gelling enhancer), 
said gelling enhancer layer covering at least a portion of an inner surface of said anterior wall of said silicone shell (Figure 1, paragraph 0024)
wherein (PATENT) said gel material that is located within a zone that is in the vicinity of said gelling enhancer layer has a higher level of cohesiveness than said gel material that is located outside said zone (Figure 1, paragraphs 0014 and 0024).     
	The embodiment of Figure 1 does not specifically disclose silicone gel, however, Maxwell teaches silicone gel disposed within the interior volume of a silicone shell (paragraph 0005).
	It would have been obvious to a person having ordinary skill it the art before the effective filing date to modify the embodiment of Figure 1 by providing silicone gel as taught by Maxwell because silicone gel yields results that look and feel more natural because the silicone gel better resembles natural breast tissue in terms of overall texture and quality.  It has further been held that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness."  Boston Scientific Scimed, Inc. v. Cordis Corp., (Fed. Cir. Jan. 15, 2009).  
	Regarding claim 23, as set forth supra, Maxwell discloses wherein said silicone gel material located within said zone is more rigid than said silicone gel material located outside said zone (paragraph 0021, lines 5-11, “stiffer gel results”).    

Claims 3-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al (US 2007/0135916 A1) in view of Ou et al (US 2018/0186938 A1).
	
	Regarding claim 3, as set forth supra, Maxwell discloses the invention substantially as claimed.
	However, Maxwell does not disclose wherein said catalyst comprises platinum.  
	Ou teaches an implantable prosthesis (see Ou, paragraph 0011) and a gelling enhancer layer (paragraph 0005) wherein said catalyst comprises platinum (see Ou, paragraphs 0040).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Maxwell by providing wherein said catalyst comprises platinum as taught by Ou because paragraph 0020).
	Regarding claim 4, as set forth supra, Maxwell discloses the invention substantially as claimed.
	However, Maxwell does not disclose wherein said crosslinker comprises hydrogen-functional crosslinker.
	Ou teaches wherein said crosslinker comprises hydrogen-functional crosslinker (see Ou, paragraph 0074).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Maxwell by providing wherein said crosslinker comprises hydrogen-functional crosslinker as taught by Ou because a gelling enhancer layer wherein the crosslinker comprises hydrogen-functional crosslinker can be used to ameliorate or eliminate physical defects present in breast implants, such as gel fracture (e.g., cracks in the gel), one or more lumps, wrinkling, and/or demarcation (see Ou, paragraph 0020).
	Regarding claim 5, as set forth supra, the combination discloses wherein said catalyst comprising platinum is a Karstedt catalyst that comprises an organoplatinum compound derived from divinyl-containing disiloxane and is selected from the group consisting of Pt2[(Me2SiCH=CH2)20]3; Pt2(1,1,3,3-tetramethyl-1,3-divinyldisiloxane)3 and Platinum(0)-1,3- divinyl-1,1,3,3-tetramethyldisiloxane (see Ou. paragraph 0077).  
	Regarding claim 6, as set forth supra, Maxwell discloses the invention substantially as claimed.
	However, Maxwell does not disclose wherein said gelling enhancer layer comprises a solution of gelling enhancer in vinyl terminated polydimethylsiloxane.  
	Ou teaches wherein said gelling enhancer layer comprises a solution of gelling enhancer in vinyl terminated polydimethylsiloxane (see Ou, paragraph 0040). 
see Ou, paragraph 0020). 
	Regarding claim 7, as set forth supra, Maxwell discloses the invention substantially as claimed.
	However, Maxwell does not expressly disclose wherein a concentration level of said gelling enhancer in said gelling enhancer layer is about 0.01-10 mg/cm2.
	Instead, Ou teaches a gelling enhancer in said gelling enhancing layer in which the gelling enhancer possesses the same composition as the gelling enhancing layer of the claim composition (as is set forth in claims 3-6 above) for the purpose of achieving a higher level of cohesiveness (paragraph 0067).     
	It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date to provide wherein a concentration level of said gelling enhancer in said gelling enhancer layer is about 0.01-10 mg/cm2 because the applicant has not disclosed that this claimed range of concentration levels provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the combination of Maxwell in view of Ou and applicant’s invention to have performed equally well because the composition taught by Ou in the implant of Maxwell would perform the same function of providing a higher level of cohesiveness in said zone.  Therefore, it would have been prima facie obvious to modify the combination of Maxwell in view of Ou to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

	However, Maxwell does not disclose wherein said silicone gel material comprises vinyl functional polymer.
	Ou teaches wherein said silicone gel material comprises vinyl functional polymer (paragraph 0044).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Maxwell by providing said silicone gel material comprises vinyl functional polymer as taught by Ou because a silicone gel material that comprises vinyl functional polymer can be used to ameliorate or eliminate physical defects present in breast implants, such as gel fracture (e.g., cracks in the gel), one or more lumps, wrinkling, and/or demarcation (see Ou, paragraph 0020). 

Allowable Subject Matter
Claims 11, 12, 13, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) Claim 24 was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
	
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Maxwell et al (US 2007/0135916 A1) as stated above.  Maxwell discloses an implantable prosthesis comprising: a silicone shell having an apex, a base, a radius located between said apex and said base, and a dome extending between said apex and said radius; said silicone shell having an outer surface and an inner surface that surrounds an interior volume of said silicone shell; a silicone gel material disposed within said interior volume of said silicone shell; and a gelling enhancer layer comprising a gelling enhancer, said gelling enhancer layer covering at least a portion of the inner surface of said silicone shell, wherein said silicone gel material that is located within a zone that is in the vicinity .  
The closest prior art is Maxwell et al (US 2007/0135916 A1) as stated above.  Maxwell discloses an implantable prosthesis comprising: a silicone shell having an anterior wall and a posterior wall that surround an interior volume of said silicone shell; a silicone gel material disposed within said interior volume of said silicone shell; and a gelling enhancer layer comprising a gelling enhancer, said gelling enhancer layer covering at least a portion of an inner surface of said anterior wall of said silicone shell, wherein 30Attorney Docket No.: ETH6063USNP1 (PATENT) said silicone gel material that is located within a zone that is in the vicinity of said gelling enhancer layer has a higher level of cohesiveness than said silicone gel material that is located outside said zone, however, Maxwell fails to teach wherein said zone of said silicone gel material having the higher level of cohesiveness has a thickness of about 2-10 mm.



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774